Citation Nr: 0501042	
Decision Date: 01/13/05    Archive Date: 01/19/05	

DOCKET NO.  03-10 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus, including associated residual disorders.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, that denied the benefit sought on 
appeal.  The veteran, who had active service from December 
1963 to August 1974, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the veteran contends that he is entitled to 
presumptive service connection for Type II diabetes mellitus 
based on his service in the Republic of Vietnam during the 
Vietnam Era.  The Board notes that Type II diabetes mellitus 
is presumed to be associated with service in the Republic of 
Vietnam during the Vietnam Era for those veterans who 
actually served in Vietnam.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. § 3.307, 3.309(e) (2004).  Service in the Republic 
of Vietnam includes service in the waters offshore and 
service in other locations if the conditions of service 
involve duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).  

In this case, the veteran contends that he served aboard the 
U.S.S. Shangri-La (CV38) and had occasion to visit the 
Republic of Vietnam in connection with his service duties.  
In the veteran's VA Form 9 (Appeal to Board of Veterans' 
Appeals) he contended that the U.S.S. Shangri-La did make a 
port call to Da Nang, Vietnam and in a statement dated in 
December 2002 he related specifically that during a 
classified mission the U.S.S. Shangri-La made a port call to 
Da Nang and that he and some crew members disembarked to load 
two nuclear weapons.  

The RO has obtained information indicating that the U.S.S. 
Shangri-La was in the official waters of the Republic of 
Vietnam during very specific periods of time between April 
1970 and November 1970.  However, the National Personnel 
Records Center (NPRC) was unable to determine whether or not 
the veteran had in-country service in the Republic of 
Vietnam.  The veteran has requested that the ship's deck log 
be consulted to verify that the U.S.S. Shangri-La did make a 
port call to Da Nang, Vietnam.  The Board believes that such 
a request is reasonable and encompassed by the VA's duty to 
assist a claimant.  

The Board also notes that the veteran's service medical 
records do reflect that he served on the U.S.S. Shangri-La 
since those records reflect medical treatment aboard that 
ship, although the specific dates the veteran was assigned to 
the U.S.S. Shangri-La have not been verified.  The dates of 
the veteran's service aboard the U.S.S. Shangri-La are 
clearly relevant to his claim.  As such, the Board believes 
the RO should obtain portions of the veteran's personnel 
records, which document his dates of service aboard the 
U.S.S. Shangri-La.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is desirable.  The case 
is being returned to the RO via the Appeals Management Center 
(AMC), in Washington, D.C., and the VA will notify the 
veteran if further action on his part is required.  
Accordingly, this case is REMANDED for the following action:  

1.  The RO should request a review of the 
deck logs of the U.S.S. Shangri-La (CVA 
38) for the period of time between April 
1970 to November 1970 to determine 
whether the ship made a port call to Da 
Nang, Vietnam, or any other port in 
Vietnam.  If the U.S.S. Shangri-La did 
make a port call in Vietnam, the deck log 
should be reviewed to ascertain whether 
any individuals were permitted to 
disembark the ship for purposes of 
liberty, to load nuclear weapons or for 
any other reason.  

2.  The RO should obtain portions of the 
veteran's service personnel records that 
contain information regarding his units 
of assignment in 1970.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran unless he is notified.  



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004)


